      Case: 1:16-cv-09228 Document #: 73 Filed: 07/23/20 Page 1 of 1 PageID #:938
     Case:Case:
           18-3000
                18-3000
                      Document:
                           Document:
                                00713649947
                                      42        Filed: Filed:
                                                       07/01/2020
                                                              07/23/2020
                                                                      Pages:
                                                                          Pages:
                                                                             1   1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                        Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                              Phone: (312) 435-5850
             Chicago, Illinois 60604                                    www.ca7.uscourts.gov




                                                    FINAL JUDGMENT
 July 1, 2020


    Before:                             DIANE P. WOOD, Chief Judge
                                        DIANE S. SYKES, Circuit Judge
                                        AMY J. ST. EVE, Circuit Judge




                                         ROMUALD TYBURSKI,
                                         Plaintiff - Appellant

 No. 18-3000                             v.

                                         CITY OF CHICAGO,
                                         Defendant - Appellee

  Originating Case Information:

 District Court No: 1:16-cv-09228
 Northern District of Illinois, Eastern Division
 District Judge John Z. Lee



The judgment of the District Court is AFFIRMED, with costs, in accordance with the
decision of this court entered on this date.


 form name: c7_FinalJudgment(form ID: 132)
